IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                                                   


NO. PD-0198-14



NANCY MANCUSO GELBER, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS
BRAZOS COUNTY



           
ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(j),
and 9.4(i)(2)(D), because it does not contain a copy of the opinion of the court of appeals,
and the petition exceeds the proper page limits.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed: June 4, 2014
Do Not Publish